Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01048-CV

                                LESLIE VOLLMER, Appellant

                                                 V.

                                 LINDA VOLLMER, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-11-17494-Y

                                             ORDER
       By postcard dated November 1, 2013, we notified the official court reporter for the 330th

Judicial District Court that the reporter’s record was overdue. We directed the court reporter to

file the record within thirty days. To date, we have not received any response. This appeal

cannot proceed until the issue of the reporter’s record is resolved.

       Accordingly, we ORDER court reporter Francheska Duffey to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested the record.




                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE